Citation Nr: 0216027	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from March 30, 1945 to January 
7, 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by 
which the RO denied service connection for a left knee 
disability and lumbar spine arthritis.  By a rating decision 
dated in December 2001 the RO granted service connection for 
arthritis of the lumbar spine by including it as part of the 
evaluation of a previously service-connected shrapnel wound 
to the lumbar region.


REMAND

The veteran submitted a VA Form 9 dated in December 1999 in 
which he requested a Travel Board hearing.  By letter, dated 
on January 11, 2001, the RO notified the veteran that the 
requested hearing had been scheduled for February 16, 2001.  
On January 25, 2001, the RO received a statement from the 
veteran indicating that he and his wife were having eye 
surgery and would need a postponement of the hearing for at 
least 60 days from the scheduled time.  There is no 
indication that the RO further addressed this hearing 
request.  Consequently, the Board sought clarification of the 
veteran's wishes by a letter mailed in August 2002.  The 
letter informed the veteran that if no response was received 
within 30 days of the date of the letter the Board would 
arrange for a Board hearing at the RO.  The veteran did not 
respond.  

Accordingly, this matter is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
hearing by a member of the Board at the 
RO.  The claims folder should be made 
available to the veteran and his 
representative so that they may prepare 
for the hearing.  They should be notified 
of the date and time of the hearing.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folders 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

